Title: To Thomas Jefferson from Gouverneur Morris, 11 April 1793
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 11 April 1793

An Opportunity presents itself which I make Use of to transmit Copy of my Letter of the first to Monsieur Lebrun with that of his Answer of the eighth and of the Decrees which were therein enclos’d viz of the eighteenth of February and twenty sixth of March. I have not sufficient Confidence in the Conveyance to give you any Information beyond what you will derive from the News Papers of which I shall send a Packet. Accounts from the Northward are contradictory and uncertain. The Enemy was however ready for Action three Days ago and therefore I presume that we shall hear of him presently. I am with Esteem & Respect Dear Sir your obedient Servant

Gouv Morris

